McCLELLAN, J.
The affidavit on which the defendant was tried was sufficient in its designation of him by initials; his name being averred to be unknown to the affiant. The plea was not guilty, and there was no evidence adduced tending to refute the averment of the affidavit that his name was unknown.- — Winter v. State. 90 Ala. 637, 8 South. 556. There was testimony intro*77duced upon which the court was warranted in adjudging him guilty.
No error appearing in the record, the judgment is affirmed.
Affirmed.
Tyson, C. J., and Haralson and Anderson, JJ., concur.